IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE                : No. 130
                                         :
PENNSYLVANIA INTEREST ON                 : DISCIPLINARY RULES DOCKET
                                         :
LAWYERS TRUST ACCOUNT                    :
                                         :
BOARD                                    :


                                    ORDER


PER CURIAM:


            AND NOW, this 25th day of November, 2014, Forest N. Myers, Esquire,

Franklin County, is hereby appointed as a member of the Pennsylvania Interest on

Lawyers Trust Account Board for a term expiring September 1, 2017.